Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.    

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0081670 A1, Lim hereinafter), in view of Singh et al. (US 2021/0200903 A1, Singh hereinafter).
For claim 1, Lim teaches a computer system, comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions (Fig. 1, 2; para 0005) that, when executed, configure the computer system to: receive, from a first electronic device during a preliminary user authorization information provision, a request for provisioning data (para 0018, 0025, 0044 - requested coverage or request for insurance coverage quote as provisioning data), the request associated with identification data insufficient to begin an authorized quote provision process (Fig. 5; para 0020, 0041, 0043-0045 - first set of data not sufficient to cause approval of receiving the provisioning data or quote, requiring additional information, the request associated with user data including identification data not yet leading to approved quote retrieval process); 
determine, based on the identification data, whether the request for the provisioning data is associated with an existing account (para 0019-0020, 0039, 0044-0045 - requester authorization process based on association with a current account or insurer); when the request for the provisioning data is determined to be associated with an existing account, obtain the provisioning data based on a modifier not available if the request for the provisioning data is not determined to be associated with an existing account; and send the provisioning data to the first electronic device (para 0017, 0019-0021, 0044-0045 - current insurer receives the discount, and in other words, the calculations are made such that discounts are applied or not applied (or rate is not modified) based on association, affiliation and current insurer data, wherein the calculated quotation is provided to a device associated with the requester).
Lim does not explicitly teach, whereas Singh teaches unauthenticated session that receives a request for provisioning data, and associated identification data not sufficient to start an authenticated session (para 0043-0045 - authentication based on data integrity or correctness, implying identified data sufficient or not sufficient to start the authenticated session or process for receiving specific provisioning information requested, such as service type (e.g. insurance product) or discounted rate associated with the same). Therefore, based on Lim in view of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Singh in the system of Lim, in order to avail or not avail information based on various authorization states, thereby improving security as well as business-specific features of the system, and at the same time improving data security and system security.

For claim 9, Lim in view of Singh teaches the claimed subject matter as discussed above. Lim further teaches wherein the instructions further configure the computer system to: after determining that the request for the provisioning data is associated with an existing account, send to the first electronic device an indication that the request for the provisioning data has been determined to be associated with an existing account (para 0017, 0019-0021, 0039, 0044-0045 - requester authorization process based on association with a current account or insurer, wherein the request for quote/service catered to, based on association, affiliation and current insurer data such that the calculated quotation is provided to a device associated with the requester).

For claim 10, Lim in view of Singh teaches the claimed subject matter as discussed above. Lim further teaches the computer system of claim 9, wherein the instructions further configure the computer system to: receive, from the first electronic device, an indication to confirm that the request for the provisioning data is associated with the existing account, wherein the provisioning data is sent in response to receiving the indication to confirm that the request for the provisioning data is associated with the existing account (para 0017, 0019-0021, 0039, 0044-0045 - requester authorization process based on association with a current account or insurer, wherein the request for quote/service catered to, based on association, affiliation and current insurer data such that the calculated quotation is provided to a device associated with the requester; also, verification of supplied data associated with the requester implies confirmation in form of provisioning of data based on the requester state such as association with/as current user (Fig. 5; para 0020, 0041, 0043-0045) ).

For claim 11, Lim in view of Singh teaches the claimed subject matter as discussed above. Lim further teaches wherein the instructions further configure the processor to determine that the request for the provisioning data is associated with an existing account when at least a plurality of predetermined fields of the identification data match corresponding fields in the account irrespective of whether one or more other predetermined fields in the plurality of fields of the identification data do not match corresponding fields in the account (para 0019-0020, 0039, 0041-0045 - requester authorization process based on association with a current account or insurer, wherein a set of data leading to approved quote retrieval process, and requester authorization process based on association with a current account or insurer, even with some of the fields and/or partial business names).

For claim 12, Lim in view of Singh teaches the claimed subject matter as discussed above. Lim further teaches wherein the identification data includes publicly available data and excludes a secret code (para 0025, 0039, 0043 - identification data used for insurer validation includes items that are publicly available).

As to claim 13, the claim limitations are similar to those of claim 1 except claim 13 is drawn to a computer-implemented method including steps that are also performed by the system of claim 1. Therefore claim 13 is rejected according to claim 1 as above.

As to claim 20, the claim limitations are similar to those of claim 12. Therefore claim 20 is rejected according to claim 12 as above.


Allowable Subject Matter
Claims 2-8 and 14-19 are objected to as being dependent upon rejected base claims 1 and 13, but would be allowable if incorporated in their respective base claims 1 and 13 including all of the limitations of the base claims and any intervening claims.
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433